 

Exhibit 10.01

SEPARATION AGREEMENT AND RELEASE

This Agreement is made and entered into this the 29th day of September, 2010 by
and between BioMimetic Therapeutics, Inc., a Delaware corporation with its
principal business address at 389 Nichol Mill Lane, Franklin, TN  37067  (the
“Company”), and Steven Hirsch of 13 Innisbrook Ln, Brentwood, TN 37027
(“Employee”) on the following terms and conditions.

WHEREAS, Employee has been employed by the Company as Executive Vice President,
Orthopedics & Chief Operating Officer pursuant to an Employment Agreement dated
July 17, 2009 (the “Employment Agreement”); and

 WHEREAS, the parties wish to terminate Employee’s employment with the Company
and the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
other good and valuable consideration, the parties covenant and agree as
follows:

1.                  Termination of Employment and Employment Agreement. 
Employee's employment with the Company shall be terminated as of October 31,
2010.  Earned but unpaid salary and unreimbursed expenses through the last day
of employment will be paid in a lump sum within thirty (30) days of the
Effective Date.  Employee and the Company acknowledge and agree that both
parties are subject to the Employment Agreement, an Indemnification Agreement
dated May 12, 2006 (“Indemnification Agreement”) and a Confidential Information
and Inventions Agreement (“CIIA”) executed on July 21, 2005.  In consideration
of the payments and other consideration set forth herein, the Employment
Agreement shall terminate effective as of the Effective Date, except for those
provisions of Section 9 which shall remain in full force and effect, and
Employee shall abide by the post-employment restrictions and obligations set
forth in the CIIA, and the Company shall abide by the post-employment
obligations of the Indemnification Agreement.

2.                  Severance Benefits.  In consideration of Employee’s release
and covenants contained below, the Company agrees to provide Employee with
certain severance benefits as outlined in the Employment Agreement or as set
forth herein (the “Severance Benefits”). In addition to the Severance Benefits
outlined in the Employment Agreement, the Company agrees to extend the
Expiration Date of each of Employee’s Incentive Stock Option Agreements dated
1/16/07, 2/7/08, 2/26/09, 2/3/10, and 2/3/10 to April 30, 2011.  Employee
acknowledges that in so doing, all such stock options shall no longer qualify as
“incentive stock options” as that term is used in section 422 of the Internal
Revenue Code of 1986, as amended. The acceptance by Employee of the Severance
Benefits and the lump sum payment for accrued unused vacation time shall
constitute a full and final discharge of any and all obligations on the part of
the Company for salary or other wages or benefits to Employee, whether under the
Employment Agreement or otherwise.  Employee acknowledges that he shall not be
entitled to any Severance Benefits until this release becomes fully effective as
provided below in Section 4.

3.                  Release.  In consideration of the Severance Benefits,
Employee fully and forever releases the Company and its current and former
officers, directors, employees, stockholders, consultants, affiliates, parent
and subsidiary entities, successors and assigns, agents, attorneys, and insurers
(collectively, the “Released Parties”) from any and all liability, causes of
action,

 

--------------------------------------------------------------------------------



suits, damages, claims, obligations, and demands whatsoever, both known and
unknown, arising from or relating to or resulting in any way from (1) events,
acts, conduct, or omissions occurring prior to Employee signing this Agreement,
(2) the Employment Agreement, (3) the Company’s operations, or (4) Employee’s
employment with the Company (collectively, the “Released Claims”).  The Released
Claims include, but are not limited to:  (1) all claims related to any
compensation or benefits, including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company, the Employers, or their
affiliates; (2) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (3) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (4) any and all contract and tort
claims either directly or indirectly arising from or resulting in any way from
the Company’s activities leading to or associated with the termination of the
Employment Agreement.  Notwithstanding the foregoing, Employee does not release
the Company of any right Employee has for indemnification under the
Indemnification Agreement, including indemnification for any liabilities arising
from the Employee’s action within the course and scope of his employment with
the Company.

 

4.                  Release of Discrimination Claims.  In further consideration
of the Severance Benefits, Employee specifically releases the Released Parties
from all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, or the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”).  Employee acknowledges that he is
knowingly and voluntarily waiving and releasing any rights he may have under
ADEA, and that the consideration given for this waiver (i.e. the Severance
Benefits) is in addition to anything of value to which the Employee was already
entitled.  Employee further acknowledges that he has been advised by this
writing, as required by the ADEA that:  (a) this waiver and release do not apply
to any claims that may arise after the signing of this Release; (b) he should
consult with an attorney prior to executing this Release; (c) he has twenty-one
(21) days within which to consider this Release (although he may choose to
voluntarily execute this Release earlier); (d) he has seven (7) days following
the execution of this release to revoke the Release; and (e) this Release will
not be effective until the later of October 31, 2010 or the eighth day after
this Release has been signed both by the Employee and by the Company (“Effective
Date”).

IN WITNESS WHEREOF, the parties have executed this Release Agreement on this
29th day of September, 2010.

Steven Hirsch

 

/s/ Steven Hirsch                                            

 

 

BioMimetic Therapeutics, Inc.

 

 

BY:     /s/ Samuel Lynch                                

            Samuel Lynch

            President & Chief Executive Officer

 

2

--------------------------------------------------------------------------------

